Citation Nr: 0216241	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating evaluation in excess of 30 
percent for post-traumatic stress disorder prior to March 30, 
1990, and rated as 100 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. J.A.J.



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from April 1967 to March 
1976.

In a May 1990 decision, the Board of Veterans' Appeals 
(Board) determined that service connection for post-traumatic 
stress disorder was established.  A May 1990 rating decision 
by the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO) implemented this decision, awarding 
service connection, and assigning a 30 percent evaluation for 
this disability.  Proximate to the issuance of this decision, 
the record reflects that a VA hospitalization report was 
received and accepted by the RO as a claim for an increased 
rating evaluation in accordance with 38 C.F.R. § 3.157.  By 
rating decision in October 1990, the RO reviewed the rating 
evaluation and determined a higher rating evaluation was not 
warranted for the service-connected disability.  In written 
communication received from the appellant in October 1990, he 
noted his disagreement with the rating evaluation assigned 
for the service-connected disability by the RO in its May 
1990 decision.  A January 1991 statement of the case 
addressed the evaluation of the assigned rating evaluation.  
The appellant perfected his appeal with respect to this issue 
in February 1991.

During the pendency of this appeal, the RO increased the 
rating evaluation from 30 percent to 50 percent for post-
traumatic stress disorder in an April 1992 decision.  The 
effective date of this award was May 1990.  This assigned 
rating evaluation was confirmed and continued in a July 1992 
rating decision.  Thereafter, in July 1997, the RO granted an 
increased evaluation from 50 percent to 100 percent, 
effective from March 30, 1990.  In July 1997, the appellant 
filed a notice of disagreement with the effective date of the 
award of increased compensation benefits.  A statement of the 
Case pertinent to this issue was forwarded to the appellant 
in September 1997.  The appellant perfected his appeal in 
December 1997.  In view of the fact that the veteran 
perfected an appeal regarding the regarding the initial 
assuagement of the 30 percent rating, staged ratings must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the issue on appeal for an increased rating is 
as listed on the title page of this decision. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In a May 1990 rating decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
30 percent rating, effective April 16, 1981.

3.  The veteran was hospitalized at a VA facility for post-
traumatic stress disorder from February 22, 1988 to March 18, 
1988 and was awarded a temporary total rating based on this 
hospitalization through March 31, 1988.  

4.  As of April 1, 1988 the post-traumatic stress disorder 
was productive of virtual isolation in the community 
resulting in the inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for post-traumatic stress disorder, prior to February 22, 
1988, have not been met.  38 U.S.C.A. §§ 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. part 4, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).

2.  The criteria for a 100 percent rating for the period from 
April 1, 1988 to March 29, 1990, have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

In this regard, the appellant was notified of the requirement 
necessary to establish his claim in the applicable rating 
decisions and the statement of the case and supplemental 
statements of the increased rating and, thus, the VA has 
complied with notification requirements.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claim.  In 
connection with this matter, the service medical records, 
private medical records, and VA medical examination and 
treatment reports have been reviewed.  In April 2002 the RO 
notified the appellant of the VA's responsibilities under the 
VCAA and that the RO would obtain evidence he identified.  In 
April 2002 the appellant indicated that all the evidence was 
of record. Therefore, the Board concludes that VA has 
fulfilled its duties under the VCAA. 

As previously indicated the appellant takes issue with the 
initial rating assigned following the grant of service 
connection for post-traumatic stress disorder (PTSD), the 
Board must evaluate the relevant evidence since military 
service.  In doing so, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Post-traumatic stress disorder (PTSD) is rated under the 
portion of VA's Schedule for Rating Disabilities that 
pertains to mental disabilities.  Prior to November 7, 1996, 
PTSD was rated under 38 C.F.R. § 4.132 (1996).  Effective 
November 7, 1996, the rating schedule for mental disorders 
was amended and redesignated as 38 C.F.R. § 4.130, Diagnostic 
Code 9411. See 61 Fed. Reg. 52,700 (October 8, 1996).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  In this regard, since the appellant's 
claim relates to periods prior to the amendment of the 
schedular criteria, the claim will be considered under the 
old rating criteria then in effect.   

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 30 percent evaluation 
is warranted, when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In a precedent opinion the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. 9- 93 (Nov. 9, 1993).

Factual Background

The appellant filed his original claim for service connection 
for a psychiatric disability in April 1981.

The evidence of record discloses various psychological 
evaluation and hospitalizations between 1980 and 1982.  The 
appellant was hospitalized at a VA medical facility in 
September 1980 for psychotic depressive reaction.  At the 
time of his admission, the appellant was evaluated as poorly 
alert.  He exhibited poor precision in concept formation, 
with poor judgment, and blocking of thoughts.  The appellant 
demonstrated no insight.  He was discharged in November 1980, 
with instructions to continue treatment on an outpatient 
basis.  The appellant was released to return to work after 
two weeks.

The appellant underwent psychiatric evaluation in January 
1981.  The report indicated the appellant presented with 
symptoms of nervousness, anxiety, with visual hallucinations.  
It was noted the appellant also complained of losing control 
easily, insomnia, and nightmares.  A provisional assessment 
of schizophrenia, paranoid type, was indicated.

The appellant was again referred for admission in January 
1981.  The medical report indicated the appellant left the 
hospital against medical advice, reporting that he had to 
show for a recent appointment as a factory foreman.  A 
diagnostic impression was deferred at that time, since 
adequate observation or work-up could not be accomplished. 

Clinical records dated from January to February 1981 document 
the appellant's attendance and participation in group therapy 
sessions.

A September 1981 private medical certificate indicates that 
the psychiatrist had been treating the veteran since 1976.  
The appellant had undergone a progressive deterioration and 
increase in the severity of his symptomatology.  A diagnostic 
impression of schizophrenia, paranoid, progressive was noted.

The appellant was hospitalized in March 1981 at a VA medical 
facility for schizophrenia, undifferentiated type.  It was 
noted that despite treatment, there was no improvement in the 
appellant's condition.  The appellant's overall prognosis was 
noted to be very severe.  The diagnosis was schizophrenia, 
chronic, undifferentiated type, severe (Axis I), and schizoid 
personality (Axis II).  By June 1982, the appellant reported 
that he was doing much better.  He was discharged in June 
1982.  At the time of his discharge, his working prognosis 
was poor.  He was determined to be unable to handle his funds 
properly, and was referred back to the outpatient clinic.

Clinical records dated between July and September 1982 
document the appellant's attendance and participation in 
group therapy.

A December 1983 private medical statement noted the appellant 
presents with schizophrenia that is of a progressive nature, 
with a very poor prognosis.

The appellant presented in December 1984 for VA screening and 
assessment.  A clinical impression of anxiety schizophrenia 
was noted.  On psychiatric consultation, it was noted the 
appellant had a long psychiatric history, and it was the 
opinion of the physician that the appellant had significant 
PTSD component.  An assessment of anxiety disorder with 
hyperventilation was noted at that time. 

A January 1985 clinical report referenced a diagnostic 
impression of multiple symptoms of PTSD.  It was noted that 
only the psychotic symptoms noted were auditory 
hallucinations.  It was also noted that the appellant had 
previously been diagnosed with schizophrenia, 
undifferentiated type.  The appellant was seen later that 
month, in January 1985.  During this clinical visit, the 
appellant presented with complaints of very extreme anxiety 
which is increased at night.  He also complained of tremors 
of all extremities, cold sweats, and sleep disturbance.  The 
appellant reported that he slept less than one hour at night, 
and on some nights he was unable to sleep due to recurrent 
nightmares of Vietnam.  He reported being afraid of being 
killed at night by Vietnamese, although he was aware that no 
Vietnamese people were present.  The appellant reported being 
afraid of losing control and harming others.  He reported an 
incident that occurred when he was employed as a bricklayer 
during which a foreman criticized his work and afterwards he 
destroyed his work and threatened the foreman.  The appellant 
indicated that he tries to avoid others to avoid potentially 
harming anyone.  The appellant reported having thoughts of 
suicide, but did not have a plan.  He reported having 
conversations with friends killed in Vietnam, but denied 
other auditory hallucinations.  He reported feeling the 
presence of others killed in Vietnam, but denied visual 
hallucinations.  The appellant complained of poor memory and 
concentration.  He indicated that he occasionally forgets his 
name or the day.  He reported experiencing constant thoughts 
of Vietnam, and being unable to rid his mind of such 
thoughts.  The appellant indicated he felt detached, and 
guilt.

Mental status examination showed the appellant to be 
extremely anxious with uncontrollable shaking of his hands 
and feet.  He was also sweating.  His speech was of normal 
rate, but his voice was shaking.  His mood was evaluated as 
subjectively and objectively low.  His affect was very 
anxious.  There was no evidence of delusion or hallucination.  
The appellant was oriented and cooperative during the 
interview.  The appellant's memory was evaluated as fair, but 
was noted by the examiner to have decreased from the last 
clinical visit, the prior week.  He demonstrated poor 
attention and concentration.  It was noted that attempts at 
concentration increased the appellant's anxiety.  The 
appellant demonstrated poor insight and judgment.  The 
diagnostic assessment was PTSD in poor control with increased 
anxiety.  It was noted that the appellant had a previous 
diagnosis of schizophrenia, but that only psychotic features 
relate to Vietnam.  The appellant was also noted to have 
panic attacks by history.  The record indicates the appellant 
was referred for admission.

The appellant was admitted to a VA medical facility in 
January 1985.  His symptoms upon admission were noted to 
include increasing anxiety, complaints of visual and auditory 
recollections of events in Vietnam, depression, and suicidal 
ideation over the days preceding this admission.  On 
examination, the appellant was very anxious, with generalized 
shaking of all extremities and wringing of his hands.  The 
appellant experienced difficulty talking, and had darting eye 
movements with little eye contact.  His speech was sparse and 
included a tremor in his voice.  His affect was anxious and 
he appeared to look extremely sad.  His thoughts were noted 
to center around death, and recollections of Vietnam.  The 
appellant was fearful of losing control.  The appellant 
reported having auditory and visual hallucinations concerning 
events from Vietnam.  The appellant was alert and oriented 
throughout the examination.  His exhibited fair memory, with 
noticeably poor attention and concentration.  His insight and 
judgment were poor.  The appellant was advised to contact a 
vocational rehabilitation counselor.  

It was determined that the appellant appeared to have a 
classic presentation of recurrent and intrusive recollections 
of combat events, recurrent dreams, sudden feelings of 
reexperiencing traumatic military situations, feelings of 
estrangement from significant others, sleep disturbance, 
hyperalertness, memory impairment, difficulty concentrating, 
and avoidance of activities that arouse military 
recollections.  It was opined that the appellant did not have 
a primary psychotic disorder, but did exhibit paranoid 
traits.  The diagnoses included PTSD.

The appellant was examined by a board of two VA psychiatrists 
in May 1986. The appellant presented with complaints of 
forgetfulness with his mind going blank, and irritability and 
loss of control.  It was noted that the appellant had been 
unemployed for some time.  On examination, the appellant was 
observed to be well-developed and well-nourished, with 
adequate personal hygiene.  The appellant was noted not to 
establish visual contact, but face looking downward mostly.  
His hands were clasped together with fingers fidgeting.  The 
appellant was alert, with a detached attitude.  He was not 
talkative or spontaneous.  His verbalizations were brief and 
non-elaborate.  The appellant exhibited flight of ideas and 
blockings.  His affect was constricted.  The appellant's 
thought content evidenced anxiety and preoccupation with his 
financial circumstances.  Few recalling events of past 
experiences were obtained.  There was no evidence of 
hallucinations or delusions.  The appellant was noted to be 
oriented to person, place, but fairly poor to time.  His 
memory was evaluated as partially impaired with patchy 
defects.  His capacity for reasoning was noted to be 
superficial.  The appellant's intellectual functioning was 
erratic and dull.  The appellant demonstrated little insight 
and very poor judgment.  The diagnosis was deferred pending a 
psychological evaluation.

Results of psychological testing conducted in June 1986, 
yielded a diagnostic impression of schizophrenic disorder in 
a process of decompensation, and PTSD, delayed.  In August 
1986 the board of two VA psychiatrists, based upon review of 
the clinical and diagnostic testing results, rendered a 
diagnosis of schizophrenic disorder undifferentiated type 
with some PTSD elements and depressive features (Axis I).  It 
was noted that several examinations of the appellant's record 
had been made over the course of this evaluation, and that 
symptomatology he presented was more consistent with 
schizophrenic disorder.

The appellant underwent VA hospitalization in February 1988.  
His presenting complaint was that he was fearful of losing 
control and harming someone.  It was noted that the 
appellant's history was significant for requiring frequent 
admissions for problems related to Vietnam, increasing 
paranoia, withdrawal and agitation.  The appellant reported 
having nightmares in which he was killing people, and he 
reported difficulty sleeping over the past three days prior 
to admission.  At the time of his admission, he was angry, 
and experiencing flashbacks about Vietnam.  It was noted that 
the appellant had discontinued his medication since he felt 
he was feeling better.  On examination, the appellant was 
somewhat guarded, and appeared slightly disheveled.  His 
speech was coherent, not pressured.  The appellant exhibited 
increased psychomotor agitation, was fidgety, and made poor 
eye contact.  His mood appeared to be depressed and anxious.  
He reported auditory hallucinations, but refused to discuss 
the content.  He also reported post suicidal ideation of long 
duration.  The appellant reported he had a plan, but refused 
to discuss it with the examiner.  He denied any frank 
homicidal ideation, but was afraid at times of losing control 
and harming others.  During his hospital course, the 
appellant was treated with a course of prescribed medication.  
The appellant was noted to be quite symptomatic due to his 
war related experiences, and was referred for PTSD group 
therapy.  The appellant was able to make gradual progress to 
the extent that he was discharged with recommended follow-up 
outpatient treatment.  It was the impression of the examiner 
that the appellant was quite disabled at the time of his 
discharge and was not employable, although he was determined 
to be competent for VA purposes.  The final diagnosis was 
PTSD, chronic; marital discord; and schizophrenia, chronic 
paranoid type, based on history.  

VA examination was conducted in April 1989 to clarify the 
appellant's diagnosis.  The appellant presented at that time 
with complaints of sleep difficulty.  He was noted to be 
suspicious of others, and guarded.  It was noted that the 
appellant had no fixed addressed and moved between the homes 
of friends.  The appellant was noted to be married with 
children, but his wife and family had moved away because of 
their fear of the appellant.  The appellant reported he 
completed 11/2 years of college.  The appellant was noted to be 
unemployed since 1980, and in receipt of Social Security 
benefits.

The appellant was noted to experience recurrent, intrusive 
and distressing recollections of events that occurred in 
Vietnam.  He also experienced visual flashbacks of these 
events.  The appellant was noted to be guarded and suspicious 
of others and had undergone social numbing with constricted 
social life.  He was noted to exhibit a low tolerance level 
with irrational anger, and was at times verbally threatening 
towards close friends and others at the slightest 
frustration.

On mental status examination, the appellant showed moderate 
psychomotor retardation.  He was oriented.  His affect was 
extremely constricted, and anxious.  The appellant tended to 
avoided eye contact, and had a blank stare on his face.  His 
mood was depressed.  The appellant experienced difficulty 
with concentration.  At times, he exhibited frank thought 
blocking and heightened anxiety when discussing his traumatic 
experiences.  The appellant was evaluated to be of average or 
slightly below average intelligence.  His fund of knowledge 
was poor.   His memory functions were noted to be intact, but 
comprehension was mildly impaired.  The appellant had poor 
insight and mildly impaired judgment.  There was no evidence 
of frank hallucinations, or delusions, or other psychotic 
symptoms.  Psychological testing results were noted to 
strongly support a diagnosis of PTSD.  The diagnostic 
impression was PTSD, chronic, delayed, moderately severe with 
marked impairment of social and industrial adaptability.  It 
was the determination of the examiners that the clinical and 
diagnostic findings support the diagnosis of PTSD.

The appellant underwent further VA hospitalization in 
December 1988.  The medical report indicated this admission 
was precipitated by the appellant's visit with a social 
worker, which caused the appellant to become anxious, 
depressed, and somewhat provoked.  He reportedly became upset 
during this interview, and later became inebriated.  The 
appellant reported feeling very depressed and experiencing 
flashbacks at that time.  He also reported having thoughts 
that Vietnamese were after him, and hearing voices calling 
his name.  Following his admission, the appellant reported 
feeling better.  On examination, there was no evidence of any 
thought disorder.  The final diagnoses were PTSD, chronic, 
alcohol intoxication, and alcohol abuse, episodic.  In his 
assessment, the examiner noted that although the appellant 
was competent for VA purposes, due to the chronicity of his 
illness, he was not employable.

Analysis

To summarize, the appellant's statements describing the 
symptoms of his PTSD are considered to be competent evidence.  
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this regard the record shows that the veteran received 
extensive treatment from 1981 to 1987 for his psychiatric 
illness.  However these treatment records also reflect that 
the symptoms and findings were manifestations primarily of a 
psychosis, a non-service connected disorder.  December 1984 
and January 1985 clinical and hospital records indicate that 
the veteran had PTSD.  However, the August 1986 report by a 
board of two VA psychiatrist shows that the primary diagnosis 
was of schizophrenic disorder undifferentiated type with some 
PTSD elements.  As such the Board finds that elements of the 
PTSD during this time period do not satisfy the criteria for 
definite social and industrial impairment and a rating in 
excess of 30 percent from April 1981 to February 21, 1988 is 
not warranted.  

When the appellant was hospitalized on February 22, 1988 he 
exhibited increasing paranoia, withdrawal and agitation 
related to Vietnam.  He was noted to exhibit psychotic 
behavior, to include auditory hallucination, and anger with  
agitation and fear of harming others.  The appellant was 
observed to be quite disabled and, as a result, determined to 
be unemployable.  The final diagnosis was chronic PTSD.  At 
that time, the appellant's schizophrenia was referenced by 
history.  Subsequent VA medical records have confirmed the 
presence of PTSD as the primary diagnosis.  Accordingly, it 
is the judgment of the Board, that the findings contained in 
the February 1988 VA hospital report reveals that it was at 
this time that the appellant's psychiatric symptoms, solely 
attributable to PTSD, began to increase in severity without 
any demonstrable improvement and at that time satisfied the 
criteria for 100 percent rating.

The appellant was awarded a total temporary rating based upon 
his hospitalization from February to March 31, 1988.  
Therefore, the effective date for the increased 100 percent 
rating is April 1, 1988.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

Entitlement to a rating in excess of 30 percent prior to 
prior to February 22, 1988 is denied.

Entitlement to a rating of 100 percent effective from April 
1, 1988, is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

